Citation Nr: 1008762	
Decision Date: 03/08/10    Archive Date: 03/17/10

DOCKET NO.  03-30 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
right elbow disability.

2.  Entitlement to service connection for a right elbow 
disability.

3.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Simone C. Krembs, Counsel


INTRODUCTION

The Veteran served on active duty from September 9, 1976, to 
November 1, 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2001 rating decision of a Department 
of Veterans Affairs (VA), Regional Office (RO) that declined 
to reopen the Veteran's previously denied claim of 
entitlement to service connection for a right elbow 
disability, and denied his claim of entitlement to service 
connection for posttraumatic stress disorder (PTSD).  In 
March 2007, the Board remanded the claims for additional 
development.


FINDINGS OF FACT

1.  The claim for service connection for a right elbow 
disability was previously denied in a June 1997 Board 
decision.  

2.  The evidence received since the June 1997 decision is new 
in that it is not cumulative and was not previously 
considered by decision makers.  The evidence is also material 
because it includes some evidence which is not cumulative or 
redundant, and which is so significant that it must be 
considered in order to fairly decide the merits of the claim.

3.  The Veteran's right elbow disability is related to an 
injury sustained in service.

4.  The Veteran has been diagnosed as having PTSD that is 
medically attributed to an in-service stressor for which 
there is credible supporting evidence.


CONCLUSIONS OF LAW

1.  The June 1997 Board decision that denied the claim of 
entitlement to service connection for a right elbow 
disability is final.  38 U.S.C.A. § 7104 (West 2002); 
38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 (2009).

2.  New and material evidence has been received to reopen the 
claim for service connection for a right elbow disability.  
38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156 
(2000).

3.  The criteria for service connection for a right elbow 
disability have been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 
3.309 (2009).

4.  The criteria for service connection for PTSD have been 
met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance Requirements

In light of the favorable disposition, the claim is 
substantiated and VA has no further duties provide notice or 
assistance under the Veterans Claims Assistance Act of 2000 
(VCAA).  The Board finds that no further notification or 
assistance is necessary, and that deciding the appeal at this 
time is not prejudicial to the appellant.

New and Material Evidence

The Board denied the claim of entitlement to service 
connection for a right elbow disability in a June 1997 
decision.  The Board found that the Veteran's right elbow 
disability existed prior to his entry into active service, 
and there was no competent evidence demonstrating that his 
right elbow disability was aggravated as a result of his 
active service, and the claim was denied.

A finally adjudicated claim is an application which has been 
allowed or disallowed by the agency of original jurisdiction, 
the action having become final by the expiration of one year 
after the date of notice of an award or disallowance, or by 
denial on appellate review, whichever is the earlier.  
38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 
20.302, 20.1103 (2008).  The June 1997 Board decision became 
final at the time it was rendered.

The claim for service connection for a right elbow disability 
may be reopened if new and material evidence is received.  
Manio v. Derwinski, 1 Vet. App. 140 (1991).  The application 
to reopen this claim was received in December 2000.  Under 
the applicable provisions, new evidence means existing 
evidence not previously submitted to agency decision makers.  
Material evidence means evidence that bears directly and 
substantially upon the specific matter under consideration, 
and which by itself, or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened.  
38 C.F.R. § 3.156(a) (2000).  

The definition of new and material evidence has been changed, 
but the latest definition only applies to applications to 
reopen a finally decided claim received by VA on or after 
August 29, 2001.  Thus, the change does not apply to the 
instant case because the claim to reopen was received before 
that date.  66 Fed. Reg. 45,620 (Aug. 29, 2001); 38 C.F.R. 
§ 3.156(a) (2009).  

In determining whether evidence is new and material, the 
credibility of the new evidence is presumed.  Justus v. 
Principi, 3 Vet. App. 510 (1992).

The evidence before VA at the time of the prior final 
decision in June 1997 consisted of the Veteran's service 
treatment records, post-service treatment records, and the 
Veteran's own statements.  The Board found that because the 
Veteran's right elbow disability was noted at the time of his 
entry into active service, and there was no evidence showing 
that his right elbow disability was aggravated as a result of 
service, service connection for a right elbow disability was 
not warranted.  

Evidence received since the June 1997 decision includes 
additional VA treatment records, dated in October 1992 and 
thereafter, which show that the Veteran received treatment 
for a right elbow disability that was reinjured, or 
aggravated as a result of his active service.  These records 
show that prior to reinjuring the right elbow in service, the 
Veteran had not experienced tingling and decreased sensation 
in the right hand or arm, or a decreased grip strength, 
whereas he had experienced such symptoms since the in-service 
re-injury.  Following the re-injury in service, the Veteran 
was diagnosed as having an additional disability that had not 
been present at the time of his entry into service--right 
ulnar neuropathy.

Additionally received evidence also includes the Veteran's 
statements, wherein he provided additional details regarding 
the in-service injury, and his continuous symptoms of 
achiness and tingling since the injury in service.

The Board finds that the additionally submitted clinical 
records and lay statements constitute evidence that is both 
new and material, as the records suggest that the Veteran's 
right elbow disability was aggravated as a result of his 
active service, and the Veteran's statements demonstrate that 
the symptoms resulting from the re-injury have been 
persistent since he reinjured his right elbow.  The notations 
in the records have been presumed credible for the purpose of 
determining whether to reopen the claim.  

The new evidence was not previously considered by agency 
decision makers, is not cumulative or redundant, bears 
directly and substantially upon the specific matter under 
consideration, and is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  

New evidence is sufficient to reopen a claim if it 
contributes to a more complete picture of the circumstances 
surrounding the origin of a veteran's disability, even where 
it may not convince the Board to grant the claim.  Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  Thus, the claim for 
service connection for a right elbow disability is reopened.  


Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2009).  

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111 (2009).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); 
Degmetich v. Brown, 104 F. 3d 1328 (1997); Cuevas v. 
Principi, 3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 
Vet. App. 141 (1992).  Service connection for certain chronic 
diseases, including arthritis and psychoses, will be 
rebuttably presumed if they are manifest to a compensable 
degree within one year following active service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309 (2009).  
The Veteran's PTSD is not classified as a psychosis.  
Accordingly, it is not a disorder for which service 
connection may be granted on a presumptive basis.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d). 

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2009).  

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires 
that VA give "due consideration" to "all pertinent medical 
and lay evidence" in evaluating a claim for disability or 
death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. 
Cir. 2009).  

The Federal Circuit has held that "[l]ay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional." Jandreau v. Nicholson, 492 F.3d 
1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 
451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot 
determine that lay evidence lacks credibility merely because 
it is unaccompanied by contemporaneous medical evidence").

A.  Right Elbow

The Veteran acknowledges that he had a history of a right 
elbow injury at the time of his entry into active service.  
He contends, however, that at the time of his entry into 
active service, his right elbow was in good condition, and 
that an in-service re-injury of the right elbow resulted in 
his current disability,  He therefore asserts that he is 
entitled to service connection for a right elbow disability.

On examination prior to entry into service in September 1976, 
the Veteran reported a history of a fractured right elbow.  
He was referred for orthopedic evaluation to determine his 
fitness for service.  On orthopedic evaluation, the Veteran 
stated that he had sustained a right ulnar fracture that had 
been set with pins and had healed without residual 
complication.  Physical examination revealed full active 
range of motion and a well-healed scar.  X-ray examination 
revealed one screw on the distal shaft, but no other 
abnormalities.  The Veteran was observed to be able to do 
push ups with ease.  He was determined to be qualified for 
entrance into active service.

Because the Veteran's entrance examination in this case did 
not find evidence of a current right elbow disability, the 
Veteran is entitled to a presumption of soundness under 38 
U.S.C.A. §§ 1111, 1137 (West 2002).

However, the Board must consider whether the presumption of 
soundness is rebutted by clear and unmistakable evidence.  

The evidence in this regard includes a November 1975 letter 
from the physician who treated the Veteran for his right 
elbow fracture.  In this letter, written on behalf of the 
Veteran's interest in entering into active service, the 
physician stated that the Veteran had been involved in an 
accident in September 1973, as a result of which he had 
sustained a highly comminuted fracture-dislocation of the 
right elbow.  He underwent surgery on the day of the injury, 
and in early 1974, underwent removal of some of the metallic 
fixation.  

He had made an excellent recovery to date.  He had full range 
of motion of the right shoulder, full recovery of strength, 
and had no current significant disability in the right upper 
extremity.  Strength testing on the date the letter was 
written demonstrated a 115 lb grip strength on the right, and 
105 lb strength on the left.  X-rays taken that same day 
revealed one screw in situ at the upper diaphysis of the 
humerus.  The screw was placed transversely, and was deep in 
the bone.  There were no signs of any fracture lines.  The 
screw was not causing him any difficulty clinically, and 
would be permitted to remain in place.  The joint surfaces 
were symmetrical, and aside from some very small extraneous 
bone formation along the medial side of the olecranon, there 
was no significant abnormality related to the fracture.

The physician concluded that the Veteran had made a complete 
recovery from the severe fracture of the right elbow that he 
had sustained two years ago.  Clinically, he was currently 
without disability, and the physician could discern no reason 
the right arm would restrict him in any way.  It was presumed 
that he would be able to perform all activities necessitated 
by the Armed Forces Service.

Because medical evidence dated shortly prior to the Veteran's 
entrance into active service demonstrated that the Veteran 
had made a complete recovery from his right elbow fracture, 
and that there was no current clinical disability, the Board 
finds that the presumption of soundness has not been rebutted 
in this case.  Significantly, there is no evidence to the 
contrary.

Having established that the Veteran is entitled to a 
presumption of soundness, the next step of the inquiry is to 
determine whether the Veteran developed a right elbow 
disability during active service.

The Veteran contends that he injured his right elbow during 
basic training in October 1976 when a drill instructor forced 
him to do push ups in front of the other recruits.  He 
described the drill instructor placing his foot on the 
Veteran's back while he was doing push ups, and applying 
pressure to the point that the Veteran's right arm collapsed 
with his body landing atop his right arm.  In the process 
collapsing, his right elbow bent at an undesirable angle, 
causing significant pain.  He states that he has continued to 
experience right elbow pain, tingling, and decreased 
sensation in his right arm since the October 1976 injury.

The Veteran's service treatment records demonstrate that in 
October 1976 he sought treatment for a painful and stiff 
right elbow.  He reported a previous history of a right elbow 
fracture, which had been treated with metal hardware 
fixation.  He stated that he had originally had two screws in 
place, but that one had been removed due to discomfort.  
Recent strenuous activity had caused the right elbow to 
become painful.  He stated that he had experienced similar 
problems prior to entering service.  

Physical examination revealed a tender right distal humerus.  
Motion in flexion and extension was painful but full.  
Pronation and supination were "good."  X-ray examination 
revealed no abnormalities, apart from the one screw that 
remained in place.  The impression was old injury, possibly 
aggravated by service.  The examining physician noted that 
the Veteran did not desire to remain in service.

Several days later, the Veteran sought emergency medical 
attention for right elbow pain.  The Veteran reported that he 
had bumped the medial aspect of his right arm and was 
currently experiencing pain in the medial epicondyle and 
tingling throughout the right hand.  Motor examination was 
intact.  

The examining physician noted that the injury had existed 
prior to the Veteran's entrance into service.  It was 
recommended that the Veteran's right arm be placed in a 
posterior splint, and that Medical Board proceedings in 
conjunction with possible separation from service be 
initiated.

On Medical Board proceedings approximately one week later, 
the Veteran's complaints of a painful and stiff right elbow 
were determined to be related to a previous humeral condylar 
fracture with residual pain, previously operated.  The 
disability was determined to have pre-existed the Veteran's 
entrance into service, and to not have been aggravated as a 
result of his active service.  It was recommended that he be 
discharged from service because of not meeting Chapter 2 
procurement medical fitness standards.  However, the Veteran 
was found to meet medical fitness standards for retention 
under Chapter 3.

The report of examination conducted prior to his discharge 
from service shows that he reported having injured his right 
arm while doing push ups.  At the same time, he had reinjured 
his right elbow disability.  The Veteran was separated from 
service on November 1, 1976.  

Post-service clinical records demonstrate that the Veteran 
has a lengthy history of substance abuse.  In part due to 
this substance abuse, the Veteran has not regularly sought 
medical treatment.  

The first clinical evidence of record demonstrating 
complaints of right elbow pain is dated in October 1992.  At 
that time, the Veteran reported a long history of sporadic 
right elbow pain related to an injury sustained in service.  
X-ray examination revealed a metallic screw in place within 
the distal right humerus and changes within the region of the 
trochlea and medial condyle of the distal right humerus 
attributed to previous trauma.

The next record of a complaint regarding the right elbow is 
dated in February 1993.  At that time, the Veteran complained 
of a painful right elbow with numbness that radiated from the 
elbow to his fingers, and weakness of the right hand.  He was 
prescribed medication for pain.  Several months later, his 
complaints of numbness and weakness of the right hand were 
attributed to ulnar neuropathy.  X-ray examination in October 
1993 revealed mild degenerative changes of the right elbow.

Clinical records dated to May 2007 show that the Veteran 
periodically complained of right elbow pain and numbness.  He 
consistently attributed his disability to the injury 
sustained in basic training.

The Veteran has provided credible testimony as to the 
incurrence of a right elbow disability in service.  See 
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007) (holding 
that lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when a layperson is 
competent to identify the medical condition, or reporting a 
contemporaneous medical diagnosis, or the lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional).  This testimony is supported by 
competent evidence showing that he was treated in service for 
a right elbow injury sustained while doing push ups.  He has 
also provided credible and competent testimony as to the 
continuity of right elbow pain, tingling, numbness, and 
decreased right hand grip strength since the injury was 
sustained, and this testimony is supported by the clinical 
evidence of record.

Because the Veteran is competent to report a continuity of 
symptomatology, he is competent to relate his currently 
diagnosed disability (posttraumatic changes of the right 
elbow) to the injury sustained during his active service.  
See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

As the Veteran's current right elbow disability has been 
determined to have had its initial clinical onset in service, 
the Board finds that service connection for a right elbow 
disability is warranted.  In this case, service incurrence 
has been shown by satisfactory lay evidence and continuity of 
the disability since service.  Thus, it is at least as likely 
as not that the Veteran's right elbow disability was incurred 
in active service; service connection for a right elbow 
disability is therefore granted.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

B.  PTSD

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) (i.e., under the criteria of DSM-IV); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f) (2009).  

When the evidence does not establish that a veteran is a 
combat veteran, his or her assertions of service stressors 
are not sufficient to establish the occurrence of such 
events.  Rather, the alleged service stressors must be 
established by official service record or other credible 
supporting evidence.  38 C.F.R. § 3.304(f); Pentecost v. 
Principi, 16 Vet. App. 124 (2002); Fossie v. West, 12 Vet. 
App. 1 (1998); Cohen v. Brown, 10 Vet. App. 128 (1997); Doran 
v. Brown, 6 Vet. App. 283 (1994).

In this case, the Veteran has not contended that he engaged 
in combat.  However, in cases involving a claim of 
entitlement to service connection for PTSD based upon 
personal assault, after-the-fact medical evidence can be used 
to establish a stressor. See Bradford v. Nicholson, 20 Vet. 
App. 200 (2006); Patton v. West, 12 Vet. App. 272, 278 (1999)

Because the Veteran is alleging physical abuse, the special 
provisions of 38 C.F.R. § 3.304(f)(4) (2009), regarding 
personal assault must also be considered.  .  See also Patton 
v. West, 12 Vet. App. 272 (1999); YR v. West, 11 Vet. App. 
393 (1998).

If a posttraumatic stress disorder claim is based on in-
service personal assault, evidence from sources other than 
the veteran's service records may corroborate the veteran's 
account of the stressor incident.  Examples of such evidence 
include, but are not limited to: records from law enforcement 
authorities, rape crisis centers, mental health counseling 
centers, hospitals, or physicians; pregnancy tests or tests 
for sexually transmitted diseases; and statements from family 
members, roommates, fellow service members, or clergy.  
Evidence of behavior changes following the claimed assault is 
one type of relevant evidence that may be found in these 
sources.  Examples of behavior changes that may constitute 
credible evidence of the stressor include, but are not 
limited to: a request for a transfer to another military duty 
assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.  VA will not deny a post-traumatic 
stress disorder claim that is based on in-service personal 
assault without first advising the claimant that evidence 
from sources other than the veteran's service records or 
evidence of behavior changes may constitute credible 
supporting evidence of the stressor and allowing him or her 
the opportunity to furnish this type of evidence or advise VA 
of potential sources of such evidence.  VA may submit any 
evidence that it receives to an appropriate medical or mental 
health professional for an opinion as to whether it indicates 
that a personal assault occurred.  38 C.F.R. § 3.304(f)(4). 

The Veteran has been advised of the types of evidence 
described in 38 C.F.R. § 3.304(f)(4).  In reply, the Veteran 
submitted statements regarding the alleged personal assault.

The Board is not required to accept an appellant's 
uncorroborated account of his or her active service 
experiences.  See Wood v. Derwinski, 1 Vet. App. 190, 192 
(1991).  It is also clear that the Board is not required to 
accept an appellant's statements regarding his or her alleged 
symptoms, including nightmares, flashbacks, and other 
difficulties he or she associates with active service, if the 
Board does not find the statements regarding the symptoms to 
be credible.

The Veteran contends that he has PTSD as a result of a 
personal assault he experienced during basic training.  
Specifically, he asserts that during basic training, he was 
harassed by his superiors.  On one occasion that was 
particularly traumatic, a drill instructor forced him to do 
push ups in front of the other recruits.  He described the 
drill instructor placing his foot atop the Veteran's back 
while he was doing push ups, and applying pressure to the 
point that the Veteran's right arm collapsed with his body 
landing atop his right arm.  In the process of the collapse, 
his right elbow bent at an undesirable angle, causing 
significant pain.  Because he had fractured his right elbow 
prior to service, this incident, and the threat of physical 
intimidation, left the Veteran badly shaken.  

He states that as a result of this personal assault he very 
shortly thereafter began to experience depression, anxiety, 
and nightmares, and that as a means of coping he heavily 
abused illicit substances.  He acknowledges that his service 
records do not demonstrate either psychiatric problems or a 
change in performance.  He asserts, however, that this is 
only because he was discharged from service very shortly 
after the incident occurred.  His service records demonstrate 
that proceedings to discharge the Veteran from service were 
initiated within days of his injury.

The Veteran's service treatment records demonstrate that in 
October 1976, he sought treatment for a right elbow injury 
sustained while doing push ups.  They do not, however, 
reflect specific complaints regarding the alleged personal 
assault by the drill instructor.  The Veteran asserts that on 
examination prior to discharge from service, he did report 
that he was injured as a result of the drill instructor's 
actions, but was forced to tape over his original statement 
regarding the incurrence of the injury.  A photocopy of the 
report of examination is of record.  The original document, 
however, is not of record.  Thus, the Veteran's assertions 
cannot be confirmed.  His service records do not show that he 
was diagnosed with PTSD or any other psychiatric disorder.

The record reflects that the Veteran has a lengthy history of 
treatment for substance abuse, dating from shortly after his 
separation from service.  He has consistently related his 
substance abuse to efforts to cope with his psychiatric 
symptoms.  He has been hospitalized and placed in domiciliary 
programs for treatment and detoxification on numerous 
occasions.  The associated records of treatment show that in 
addition to receiving treatment for substance abuse, the 
Veteran also received treatment for psychiatric problems, 
although the records predominantly relate to treatment for 
substance abuse.  These records also show that in addition to 
the in-service trauma, the Veteran reported a history of 
physical and sexual abuse as a child.

The Veteran was initially diagnosed with and treated for PTSD 
in December 2000, although he was treated for anxiety and 
panic disorder for many years prior to his PTSD diagnosis.  
At the time of his initial PTSD diagnosis, the Veteran 
reported a history of having been abused as a child, but did 
not report the alleged in-service assault.  Subsequent, 
records, however, show that the Veteran consistently related 
his symptoms to both the childhood abuse and the in-service 
assault.  He has continued to receive periodic treatment for 
PTSD since that time.  Treating clinicians have consistently 
related his diagnosis of PTSD to both the childhood abuse and 
the in-service personal assault.

The Veteran underwent VA examination in conjunction with his 
claim in September 2009.  The examiner noted in the report of 
examination that he and the physician's assistant spent 
several hours "extracting and reviewing" information in the 
Veteran's claims file, which "filled 2 bushel crates."  
Psychiatric notes and psychological tests, and the Veteran's 
service treatment records, were reviewed along with the 
information provided by the Veteran at the time of the 
examination.

The Veteran's family history was notable for being 
"extremely dysfunctional."  The Veteran admitted to being 
sexually abused as a child.  His interaction with peers and 
social relationships had been marginal.  

In spite of the Veteran's childhood, he denied any 
involvement in the legal system prior to entering the 
military.  He served with the Job Corps in Clearfield, Utah, 
until his entry into service.  He described his performance 
in the Job Corps as having been very good, and his physical 
condition at that time as also having been very good.

The Veteran denied a pre-service history of substance abuse 
or chemical dependency problems.  He did acknowledge, 
however, a family history of addiction.

With regard to his service experience, the Veteran stated 
that he was "beat up" by his drill instructors.  He stated 
that they "tried to rip [his] arm off and beat [him] with 
it."  When he sought treatment after the assault, he was 
told that he should not file charges against the drill 
instructors unless "[he] wanted to go home in a box."  
Accordingly, he had changed his original statement to 
indicate that he had injured his right arm while doing 
pushups and that he had reinjured the right elbow he had 
injured prior to service at the same time.  He admitted that 
he had experienced adjustment issues in the military, but 
denied having experienced such issues in the Job Corps.

The Veteran stated that he had attempted to seek treatment 
for his right elbow at the Coatesville, Pennsylvania, VA 
Medical Center shortly after his discharge from service.  He 
was reportedly humiliated and ridiculed by the staff for 
attempting to seek treatment, given that he had been in the 
military for only 2 months.  Shortly after his attempt to 
seek treatment, his substance abuse became rampant.  He 
described his substance abuse as his way of coping with the 
psychological trauma resulting from military service and the 
subsequent rejection by the VA system.  The examiner noted 
that the Veteran's post-military psychosocial adjustment had 
been extremely poor.

He did not again attempt to seek VA treatment until 1993.  At 
that time, he was accepted for treatment.

The Veteran admitted a history of legal trouble over the 
years since his discharge from service.

The Veteran's employment history included numerous jobs.  He 
stated that he could not hold a single job for very long.  He 
had last been employed in 2000, and had been in receipt of 
disability benefits from the Social Security Administration 
(for neck and back problems) since 2002.

With regard to his social history, the Veteran stated that he 
had been married in 1981, and was divorced in 1999.  He had 
not since remarried.  He had one daughter from his marriage.  
He denied having any close friends.  He stated that he had 
some associates through the hospital, but no friends.  The 
examiner noted that his social skills were not particularly 
well-honed.  For activities, the Veteran watched television 
and movies, and did "a little craft work."  When asked 
about substance abuse, the Veteran admitted that it had been 
severe and extreme.  The examiner noted that at the time of 
the examination, the Veteran was currently in a detox unit, 
pending admission to the domiciliary.  

Psychiatric examination resulted in a diagnosis of PTSD.  The 
examiner determined that the stressor criteria were evident 
in both the Veteran's pre-military and military history.  The 
examiner stated that if the event in service happened as the 
Veteran described, it would have resulted in PTSD.  The 
traumas of his childhood compounded this experience, which 
was then compounded by his treatment at VA after his 
discharge from service.  The Veteran's use of chemicals and 
alcohol in order to control his psychological pain was 
consistent with a diagnosis of PTSD.

The examiner opined that the Veteran's pre-military behavior, 
as exemplified by his Job Corps performance, was 
significantly more stable and appropriate than his behavior 
post-military.  Based upon the change in behavior, it was at 
least as likely as not that the in-service assault resulted 
in the change in behavior exhibited post-military.  His 
treatment by VA following his discharge from service then 
intensified the impact of the previous trauma.

Despite the fact that the Veteran's personal assault stressor 
is not documented in every detail his service records, the VA 
examiner has provided an opinion that there is evidence of 
behavior changes in response to the stressor.  The Veteran's 
credible testimony along with the contemporaneous evidence 
demonstrating substance abuse and behavior problems, where 
none of these problems existed prior to the alleged in-
service assault, combined with the medical evidence that 
found the Veteran's history demonstrative of an in-service 
personal assault with resulting PTSD, are sufficient to 
corroborate the occurrence of the in-service personal 
assault.  

Additionally, medical professionals have determined that the 
personal assault the Veteran experienced is sufficient under 
38 C.F.R. § 3.304(f).  This evidence, combined with the 
positive opinions finding a relationship between the 
Veteran's current diagnosis of PTSD and the in-service 
personal assault, and the lack of any negative evidence, 
support the award of service connection for PTSD.

Therefore, resolving reasonable doubt in favor of the 
Veteran, the Board finds that it is as likely as not that the 
Veteran has PTSD as a result of an in-service personal 
assault.  Therefore, the criteria for service connection for 
PTSD are met and service connection for PTSD is granted.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

New and material evidence has been received to reopen the 
claim for service connection for a right elbow disability.

Service connection for a right elbow disability is granted.

Service connection for PTSD is granted.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


